Exhibit 10.2

 



NTN BUZZTIME, INC.

2010 PERFORMANCE INCENTIVE PLAN

 

RESTRICTED STOCK GRANT AGREEMENT

 

NTN Buzztime, Inc., a Delaware corporation, (the “Company”), hereby awards a
Restricted Stock Grant (the “Restricted Stock”) to the Participant named below.
The terms and conditions of the Stock Award are set forth in this cover sheet
and the attached Restricted Stock Grant Agreement and in the NTN Buzztime, Inc.
2010 Performance Incentive Plan (the “Plan”).

 

Date of Award:     [               ]

 

Name of Participant:     [               ]

 

Number of Shares of Restricted Stock Awarded: [               ]

 

Amount Paid by Participant for the Shares of Restricted Stock
Awarded:     [               ]

 

Aggregate Fair Market Value of Restricted Stock on Date of
Award:     [               ]

Vesting Calculation Date:     [               ]

 

Vesting Schedule:

 

Subject to all the terms of the Agreement, as long as you render continuous
Service, you will become vested as to ____% of the total number of Shares
awarded, as shown above, on the date that is _____ months after the Date of
Award (the “Initial Vesting Date”).  Thereafter, subject to your continuous
Service, on each monthly anniversary of the Initial Vesting Date for the
________ months following the month of the Initial Vesting Date, _________ of
the total number of Shares covered by this Award shall become incrementally
vested.  In all cases, the resulting aggregate number of vested Shares will be
rounded down to the nearest whole number.  Upon termination of your Service at
any time and for any reason or no reason, all of your then unvested Shares shall
be forfeited to the Company without consideration as of your Termination Date. 
No partial vesting credit will be provided no matter when your Termination Date
occurs.

 

By signing this cover sheet, you agree to all terms and conditions described in
the attached Restricted Stock Grant Agreement and in the Plan. You specifically
acknowledge that you have carefully read the section entitled "Code Section
83(b) Election" and the attachment entitled "Section 83(b) Elections" and you
further acknowledge that you are solely responsible for filing any Code Section
83(b) election, and that such election must be filed within thirty (30) days
after the Date of Award in order to be effective. You are also acknowledging
receipt of this Agreement and a copy of the Plan and the Plan’s prospectus.

 

Company: Participant:     By:       ____________________ ____________________
Its:       ____________________  

 

-1-

 

 

Attachments

 

NTN BUZZTIME, INC.

2010 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK GRANT AGREEMENT

 

The Plan and Other Agreements

The text of the Plan is incorporated in this Agreement by this reference. You
and the Company agree to execute such further instruments and to take such
further action as may reasonably be necessary to carry out the intent of this
Agreement. Unless otherwise defined in this Agreement, certain capitalized terms
used in this Agreement are defined in the Plan.

 

This Agreement, the attached Exhibits and the Plan constitute the entire
understanding between you and the Company regarding this Award of Restricted
Stock. Any prior agreements, commitments or negotiations are superseded.

 

Award of Restricted Stock

The Company awards you the number of shares of Restricted Stock shown on the
cover sheet of this Agreement. The Award is subject to the terms and conditions
of this Agreement and the Plan. This Award is not intended to constitute a
nonqualified deferred compensation plan within the meaning of section 409A of
the Code and will be interpreted accordingly.

 

Vesting

This Award will vest according to the Vesting Schedule on the attached cover
sheet.

 

Escrow

The Company shall issue the Shares of Restricted Stock either (i) in certificate
form or (ii) in book entry form, registered in the name of Participant, with
legends, or notations, as applicable, referring to the terms, conditions and
restrictions applicable to the Award.   Any certificate(s) for the Restricted
Stock shall be deposited in escrow with the Secretary of the Company (or his/her
designee) to be held in accordance with the provisions of this paragraph.  Each
deposited certificate shall be accompanied by a duly executed Assignment
Separate from Certificate in the form attached hereto as Exhibit A.  The
deposited certificates shall remain in escrow until such time as the
certificates are to be released or otherwise surrendered for cancellation as
discussed below.

 

 

All dividends whether in cash or in stock, if any, on the Restricted Stock shall
also be held in escrow and subject to the same vesting terms and conditions as
the Restricted Stock and such dividends shall only be paid to Participant upon
vesting of the underlying Shares of Restricted Stock.

 

The Restricted Stock held in escrow hereunder shall be subject to the following
terms and conditions relating to their release from escrow or their surrender to
the Company, provided, however, that the minimum number of Shares released to
you in any individual release of Share certificates must be at least twenty-five
(25) Shares (unless the release represents your final release of Share
certificates from escrow):

 

-2-

 

 

   • When your interest in the Restricted Stock vests, the Company shall, as
applicable, either remove the notations on any such Shares of Restricted Stock
issued in book entry form or deliver to Participant a stock certificate
representing a number of Shares of Common Stock, equal to the number of Shares
of Restricted Stock with respect to which have become vested.

 

 

Non Transferability Restricted Stock shall not be sold, anticipated, assigned,
attached, garnished, optioned, transferred or made subject to any creditor’s
process, whether voluntarily, involuntarily or by operation of law.  If you
attempt to do any of these things, this Award will immediately become invalid.  
    Code Section 83(b) Election

You represent and warrant that you understand the Federal, state and local
income tax consequences of the granting of this Restricted Stock. Under Section
83 of the Code, the Fair Market Value of the Restricted Stock on the date any
forfeiture restrictions applicable to such Restricted Stock lapse will be
reportable as ordinary income at that time. For this purpose, “forfeiture
restrictions” include surrender to the Company of unvested Restricted Stock as
described above. You may voluntarily elect to be taxed at the time the
Restricted Stock is acquired to the extent that the Fair Market Value of the
Restricted Stock exceeds the amount of consideration paid by you (if any) for
such Restricted Stock at that time rather than when such Restricted Stock ceases
to be subject to such forfeiture restrictions, by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within thirty (30)
days after the Date of Award. A form for making this election is attached as
Exhibit B hereto. Failure to make this filing within the thirty (30) day period
will result in the recognition of ordinary income by you as the forfeiture
restrictions lapse. YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT
THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU
REQUEST THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF.
MOREOVER, YOU ARE RELYING SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THE
DECISION AS TO WHETHER OR NOT TO FILE A CODE SECTION 83(b) ELECTION.

 

Leaves of Absence

For purposes of this Agreement, while you are a common-law employee, your
Service does not terminate when you go on a bona fide leave of absence that was
approved by the Company (or its Parent, Subsidiary or Affiliate) in writing, if
the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. Your Service
terminates in any event when the approved leave ends, unless you immediately
return to active work.

 

The Company determines which leaves count for this purpose (along with
determining the effect of a leave of absence on vesting of the Award), and when
your Service terminates for all purposes under the Plan.

-3-

 

 

Voting and Other Rights Subject to the terms of this Agreement, you shall have
all the rights and privileges of a stockholder of the Company while the
Restricted Stock is held in escrow, including the right to vote and to receive
dividends (if any).       Restrictions on
Issuance The Company will not issue any Restricted Stock or Shares if the
issuance of such Restricted Stock or Shares at that time would violate any law
or regulation.     Taxes and Withholding

You will be solely responsible for payment of any and all applicable taxes,
including without limitation any penalties or interest based upon such tax
obligations, associated with this Award.

 

The delivery to you of any Shares will not be permitted unless and until you
have satisfied any withholding or other taxes that may be due. The delivery to
you of any vested Shares will not be permitted unless and until you have
satisfied any withholding or other taxes that may be due. Any such tax
withholding obligations may be settled in the Company's discretion by the
Company withholding and retaining a portion of the Shares from the Shares that
would otherwise be deliverable to you under the vesting Restricted Stock as
provided in the next two sentences. Such withheld Shares will be applied to pay
the withholding obligation by using the aggregate fair market value of the
withheld Shares as of the date of vesting. You will be delivered the net amount
of vested Shares after the Share withholding has been effected and you will not
receive the withheld Shares.

    Restrictions on Resale

By signing this Agreement, you agree not to sell, transfer, dispose of, pledge,
hypothecate, make any short sale of, or otherwise effect a similar transaction
of any Shares acquired under this Award (each a “Sale Prohibition”) at a time
when applicable laws, regulations or Company or underwriter trading policies
prohibit the disposition of Shares.

 

The Company shall have the right to designate one or more periods of time, each
of which generally will not exceed one hundred eighty (180) days in length
(provided however, that such period may be extended in connection with the
Company’s release (or announcement of release) of earnings results or other
material news or events), and to impose a Sale Prohibition, if the Company
determines (in its sole discretion) that such limitation(s) is needed in
connection with a public offering of Shares or to comply with an underwriter’s
request or trading policy, or could in any way facilitate a lessening of any
restriction on transfer pursuant to the Securities Act or any state securities
laws with respect to any issuance of securities by the Company, facilitate the
registration or qualification of any securities by the Company under the
Securities Act or any state securities laws, or facilitate the perfection of any
exemption from the registration or qualification requirements of the Securities
Act or any applicable state securities laws for the issuance or transfer of any
securities. The Company may issue stop/transfer instructions and/or
appropriately legend any stock certificates issued pursuant to this Award in
order to ensure compliance with the foregoing. Any such Sale Prohibition shall
not alter the vesting schedule set forth in this Agreement.

-4-

 

 

 

If the sale of Shares under the Plan is not registered under the Securities Act,
but an exemption is available which requires an investment or other
representation, you shall represent and agree at the time of grant of the
Restricted Stock that the Shares being acquired under this Award are being
acquired for investment, and not with a view to the sale or distribution
thereof, and shall make such other representations as are deemed necessary or
appropriate by the Company and its counsel.

 

You may also be required, as a condition of this Award, to enter into any
Company stockholder agreement or other agreements that are applicable to
stockholders.

    No Retention Rights Your Award or this Agreement does not give you the right
to be retained by the Company (or any Parent or any Subsidiaries or Affiliates)
in any capacity.  The Company (or any Parent and any Subsidiaries or Affiliates)
reserves the right to terminate your Service at any time and for any reason.    
Extraordinary Compensation This Award and the Shares subject to the Award are
not intended to constitute or replace any pension rights or compensation and are
not to be considered compensation of a continuing or recurring nature, or part
of your normal or expected compensation, and in no way represent any portion of
your salary, compensation or other remuneration for any purpose, including but
not limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.     Adjustments In the event of a stock
split, a stock dividend or a similar change in the Company stock, the number of
outstanding Shares of Restricted Stock covered by this Award may be adjusted
(and rounded down to the nearest whole number) pursuant to the Plan.  Your
Restricted Stock shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.     Legends

All certificates or book entries representing the Common Stock issued under this
Award may, where applicable, have endorsed thereon the following notations or
legends and any other notation or legend the Company determines appropriate.

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

   

-5-

 

 

  “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”     Notice Any notice to be given or delivered to the Company
relating to this Agreement shall be in writing and addressed to the Company at
its principal corporate offices.  Any notice to be given or delivered to you
relating to this Agreement shall be in writing and addressed to you at such
address of which you advise the Company in writing.  All notices shall be deemed
effective upon personal delivery or upon deposit in the U.S. mail, postage
prepaid and properly addressed to the party to be notified.    

Voluntary Participant

 

You acknowledge that you are voluntarily participating in the Plan.     No
Rights to Future Awards Your rights, if any, in respect of or in connection with
any future Awards are derived solely from the discretionary decision of the
Company to permit you to participate in the Plan and to benefit from a
discretionary future Award.  By accepting this Award, you expressly acknowledge
that there is no obligation on the part of the Company to continue the Plan
and/or grant any additional Awards to you or benefits in lieu of any other
Awards even if Awards have been granted repeatedly in the past.  All decisions
with respect to future Awards, if any, will be at the sole and absolute
discretion of the Committee.     Future Value The future value of the underlying
Shares is unknown and cannot be predicted with certainty.  If the underlying
Shares do not increase in value after the Date of Award, the Award will have
less value (or even no value) than it may have on the Date of Award.       No
Advice Regarding Award The Company has not provided any tax, legal or financial
advice, nor has the Company made any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
 You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

-6-

 

 

Other Information You agree to receive stockholder information, including copies
of any annual report, proxy statement and periodic report, from the SEC Filings
section in the Investor Relations section of the Company's website at
www.ntnbuzztime.com.  You acknowledge that copies of the Plan, Plan prospectus,
Plan information and stockholder information are also available upon written or
telephonic request to the Company's Plan administrator.     Applicable Law This
Agreement will be interpreted and enforced under the laws of the State of
Delaware.

__________________

In consideration of the Company granting you this Restricted Stock, please
acknowledge your agreement to fully comply with all of the terms and provisions
contained herein by signing this Agreement in the space provided above and
returning it promptly to:

 

 

NTN Buzztime, Inc.

Attention: [               ], Secretary

 

 

 

 

 

-7-

 

 

EXHIBIT A

 

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

 

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Grant Agreement
dated as of [                     ], the undersigned hereby sells, assigns and
transfers unto [            ] shares of the Common Stock of NTN Buzztime, Inc.,
a Delaware corporation, standing in the undersigned’s name on the books of said
corporation represented by certificate No. ____________, herewith, and does
hereby irrevocably constitute and appoint _____________ attorney-in-fact to
transfer the said stock on the books of the said corporation with full power of
substitution in the premises.

 

 

Dated: [Month] [Day], 20__

 

 

 

 

 

 

 

________________________________________

 

 

 

 

 

 

-8-

 

 

EXHIBIT B

 

 

ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE

 

The undersigned taxpayer hereby elects, pursuant to § 83(b) of the Internal
Revenue Code of 1986, as amended, to include in gross income as compensation for
services the excess (if any) of the fair market value of the shares described
below over the amount paid for those shares.

 

1.The name, taxpayer identification number, address of the undersigned, and the
taxable year for which this election is being made are:

 

TAXPAYER’S NAME: _____________________________________________

 

TAXPAYER’S SOCIAL SECURITY NUMBER: __________________________

 

ADDRESS: ______________________________________________________

 

TAXABLE YEAR: Calendar Year 20__

 

2.The property which is the subject of this election is __________ shares of
common stock of NTN Buzztime, Inc.

 

3.The property was transferred to the undersigned on [DATE].

 

4.The property is subject to the following restrictions: [Describe applicable
restrictions here.]

 

5.The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a nonlapse restriction as defined
in § 1.83-3(h) of the Income Tax Regulations) is: $_______ per share x ________
shares = $___________.

 

6.For the property transferred, the undersigned paid $______ per share x
_________ shares = $______________.

 

7.The amount to include in gross income is $______________. [The result of the
amount reported in Item 5 minus the amount reported in Item 6.]

 

The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed. Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which the property is
transferred. The undersigned is the person performing the services in connection
with which the property was transferred.

 

Dated:______________________ _______________________________________  
                            Taxpayer

 

-9-

 

SECTION 83(b) ELECTIONS

 

This memorandum briefly describes certain aspects of Internal Revenue Code
section 83 and section 83(b) elections as they exist under current law. A form
of election is attached. The effect of making the election is that it permits
the employee or consultant to include in his or her gross income, in his or her
taxable year in which unvested shares are transferred, the excess, if any, of
(i) the Fair Market Value of such shares at the time of transfer (determined
without regard to restrictions other than those which will never lapse), over
(ii) the amount (if any) paid for such shares.

 

By making the section 83(b) election, subsequent appreciation in the value of
the shares generally will be taxed as a capital gain, rather than as
compensation. Also, appreciation that occurs after the transfer but prior to
vesting will not be taxed until the shares are sold. Finally, such subsequent
appreciation may be deferred if transfer occurs in a tax-free reorganization or
may go untaxed altogether if a stepped-up basis results from transfer by reason
of death. However, if the shares are forfeited the employees or consultants who
made the election can only deduct a loss to the extent the amount received (if
any) on forfeiture is less than the amount paid (if any) for such shares. Thus,
such employees or consultants are precluded from recovering the tax paid with
respect to any reported compensation income. Moreover, any loss recognized will
generally be a capital loss which can only offset capital gains plus $3,000 of
ordinary income ($1,500 in the case of married individuals filing a separate
return).

 

In the absence of an election, the employee or consultant who receives unvested
shares does not recognize any income until such shares vest. In the taxable year
in which any shares vest such employee or consultant will recognize compensation
income equal to the excess, if any, of (i) the Fair Market Value of the vested
shares on the vesting date, over (ii) the amount (if any) paid for such shares.
If the shares are forfeited the employee or consultant will recognize ordinary
loss to the extent the amount received on forfeiture is less than the amount
paid for such shares.

 

The election must be made not later than 30 days after the date of transfer of
the shares to the employee or consultant. The election is to be filed with the
Internal Revenue Service Center with which the employee or consultant files his
or her return. In general, the election is irrevocable.

 

Each filing should be made by certified mail with the sender’s receipt
postmarked at the time of mailing to establish proof of filing. Also, one copy
of the election should be filed with the company. Finally, one copy of the
election must be submitted with the employee’s federal income tax returns for
the taxable year in which the shares are transferred. Although the election must
be made within 30 days of the date of transfer of the shares, the tax, if any,
arising out of the election need not be paid until the employee or consultant
files his or her tax return for the tax year of transfer (subject to the
withholding rules discussed below).

 

The company should be entitled to a tax deduction for federal income tax
purposes equal to the amount, if any, included in the gross income of the
employees or consultants receiving the shares. Any deduction is allowed for the
taxable year of the company in which or with which ends the taxable year in
which the amount was included in the gross income of the employee or consultant.

 

While it may be desirable from a tax standpoint for employees and consultants to
make an 83(b) election at the time unvested shares are acquired, the matter
should be reviewed by each employee or consultant with his or her tax adviser.

 

The foregoing is intended only as a general summary of the tax consequences of
section 83(b) elections.

 

 

 



-10-

